United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-2864
                                    ___________

United States of America,                *
                                         *
               Appellee,                 *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska
Leroy Sears,                             *
                                         *      [UNPUBLISHED]
               Appellant.                *
                                    ___________

                            Submitted: February 7, 2003

                                Filed: March 5, 2003
                                     ___________

Before McMILLIAN, LOKEN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                           ___________

PER CURIAM.

        Leroy Sears appeals from the final judgment entered in the District Court1 for
the District of Nebraska after the government moved to reduce his sentence under
Fed. R. Crim. P. 35(b) following his conviction for conspiring to possess with intent
to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846.
Initially the district court sentenced Sears to 90 months imprisonment and 5 years


      1
      The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska.
supervised release. Sears’s conviction and sentence were affirmed on appeal.
Pursuant to the government’s Rule 35(b) motion, the district court later reduced the
sentence to 65 months imprisonment to be followed by 5 years supervised release.
Sears now appeals the reduced sentence. His counsel has moved to withdraw, filing
a brief under Anders v. California, 386 U.S. 738 (1967), and arguing that the
reduction should have been greater.

       This court lacks jurisdiction to review the extent of a departure made by a
district court under Rule 35(b). See United States v. Coppedge, 135 F.3d 598, 599
(8th Cir. 1998) (per curiam) (dismissing challenge to extent of Rule 35(b) reduction
because appeal is not based on any criteria listed in 18 U.S.C. § 3742(a)).
Accordingly, we dismiss this appeal for lack of jurisdiction, see id., and we grant
counsel’s motion to withdraw.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-